APPENDIX A to INVESTMENT ADVISORY AGREEMENT As Amended 6/30/15 Separate Series of Hatteras Alternative Mutual Funds Trust Fund Annual Fee Rate Hatteras Alpha Hedged Strategies Fund 0.25% of average daily net assets Hatteras Long / Short Equity Fund 0.00% of average daily net assets Hatteras Long / Short Debt Fund 0.00% of average daily net assets Hatteras Hedged Strategies Fund 0.25% of average daily net assets Hatteras Managed Futures Strategies Fund 0.00% of average daily net assets Hatteras Event Driven Fund 1.75% of average daily net assets Hatteras Market Neutral Fund 1.75% of average daily net assets Hatteras Disciplined Opportunity Fund 1.25% of average daily net assets HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/ R. Lance Baker Name: R. Lance Baker Title: Treasurer HATTERAS FUNDS, LLC By: /s/ R. Lance Baker Name: R. Lance Baker Title: Chief Financial Officer
